Citation Nr: 0721825	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  02-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that confirmed and continued the 
veteran's prior denial of service connection for residuals of 
a left knee injury.

When this matter was before the Board in October 2003 and 
February 2005, his application to reopen a claim of service 
connection for residuals of a left knee injury was remanded 
for further development.  In a rating action issued as part 
of the March 2007 Supplemental Statement of the Case (SSOC), 
the RO reopened the claim and confirmed and continued the 
denial of service connection on the merits.  The Board, 
however, must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection because it relates to the Board's 
jurisdiction to adjudicate the merits of the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  As such, the Board has identified the 
issue as stated on the title page.

The veteran's reopened claim of service connection for 
residuals of a left knee injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1993 rating action, the RO denied the veteran's 
claims of service connection for residuals of a left knee 
injury and notified the veteran of the determination and of 
his appellate rights, but he did not appeal the determination 
and the decision became final.

2.  Evidence added to the record since the July 1993 rating 
decision that denied the veteran's claim of entitlement to 
service connection for residuals of a left knee injury is so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's July 1993 decision denied the veteran's claims 
of service connection for residuals of a left knee injury is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d) (1993).

2.  Evidence received since the July 1993 rating decision is 
new and material; the claim of entitlement to service 
connection for residuals of a left knee injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000); 
38 C.F.R. § 3.156(c) (2000, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's left knee 
claim and remands it for further development.  Thus, no 
discussion of VA's duties to notify and assist is required.  

In an unappealed July 1993 rating action, the RO denied the 
veteran's claim of service connection for residuals of a left 
knee injury on the basis that he had not submitted a 
notarized statement authorizing the release of his service 
medical records.  

The evidence of record at the time of the July 1993 rating 
action consisted of the veteran's DD Form 214; March 1993 VA 
joints and general medical joints examination reports; and 
statements of the veteran.  The DD Form 214 reflects that the 
veteran was discharged from active duty in September 1992 and 
states, "Physical disability prior to entry on active duty-
Medical Board."  The Medical Board report, however, was not 
of record and remains outstanding.

The March 1993 VA joints examination reports shows that the 
veteran reported sustaining a twisting injury in July 1992 
and of having chronic and recurrent problems since that time.  
Although the examiner diagnosed the veteran as having early 
degenerative joint disease of the left knee with a possible 
torn lateral meniscus and recommended that he be seen in the 
clinic for arthroscopic surgery, X-ray study was reported as 
normal.  

The March 1993 VA general medical examination report reflects 
that the examiner noted the in-service July 1992 in-service 
twisting injury.  Following his examination, the physician 
diagnosed the veteran as having "left collateral (lateral) 
ligament injured."

Because the veteran did not file a Notice of Disagreement 
(NOD) with the determination, the denial of his claim of 
service connection for residuals of a left knee injury became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d) (1993).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
this claim in October 1999, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement that the new evidence, when viewed 
in the context of all the evidence, both new and old, created 
a reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence associated with the claims folder since the July 
1993 rating action includes service medical records; post-
service medical records showing complaint and treatment for 
left knee disability; and statements of the veteran.

The Report of Medical Examination at service entry, dated in 
March 1992, indicates that the veteran's left knee was 
normal, with the exception of a scar.  Consistent with his 
report, the service medical records reflect that the veteran 
sustained a twisting injury in July 1992 and received 
significant treatment for this condition.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records that presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c).  In light of the 
basis of the July 1993 rating action, the Board agrees with 
the RO that based on these records alone, the veteran's claim 
of service connection for residuals of a left knee injury 
must be reopened.  This is especially so when combined with 
the veteran's statements of chronic and recurrent symptoms 
since the July 1992 in-service injury and the post-service 
medical evidence showing complaint and treatment for chronic 
and recurrent left knee problems.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen claim of service 
connection for residuals of a left knee injury has been 
presented; to this extent, the appeal is granted.


REMAND

As noted above, no left knee disability was noted at service 
entry, and consistent with the veteran's account, he received 
treatment on several occasions for left knee complaints 
during service following a documented July 1992 twisting 
injury.  In numerous statements, the veteran reports having 
chronic and recurrent left knee problem since the July 1992 
twisting injury, and the post-service medical records reflect 
significant complaint and treatment of this condition.  
Nevertheless, the precise nature of the veteran's left knee 
disability is unclear.

In March 2007, the RO reopened his left knee claim in light 
of the newly associated service medical records and sought to 
have the veteran afforded a VA examination to determine 
whether he had a left knee disability that was related to or 
had its onset during service.  The veteran, however, has been 
incarcerated for many years, and the RO declined to have a VA 
physician travel to the correctional facility to perform the 
examination or to reimburse the prison for the wages of a 
prison guard who would accompany the veteran to the 
examination, which would be conducted at a VA Medical Center.

The United States Court of Appeals for Veterans Claims 
(Court) has long held, however, that incarcerated veterans 
"are entitled to the same care and consideration given to 
their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 
185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  
Further, the Court has cautioned "those who adjudicate 
claims of incarcerated veterans to be certain that they 
tailor their assistance to the peculiar circumstances of 
confinement."  Id.  In Bolton, the Court held that a remand 
was necessary for VA to make further efforts to conduct a 
medical examination at the site of a correctional facility.  
Id. at 191.  

After a careful review of the claims folder, the Board finds 
that VA has not made sufficient efforts to reasonably 
accommodate the veteran by arranging for an examination to be 
conducted at the correctional facility at which he is 
incarcerated to determine whether it is at least as likely as 
not that he has a left knee disability that is related to or 
had its onset during service.  If that is not possible, in 
light of Bolton and Wood, the Board concludes that a VA 
physician should review the veteran's medical records and 
offer an opinion as to whether it is at least as likely as 
not that he has a left knee disability that was related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any outstanding 
treatment records from the David Wade 
Correctional Center in Homer, 
Louisiana, the AMC should contact that 
facility and request that an examiner 
employed by that institution perform an 
examination to determine whether it is 
at least as likely as not that the 
veteran has a left knee disability that 
is related to or had its onset during 
service, and in particular, a July 1992 
twisting injury.  The claims folder, or 
a copy of it, should be made available 
to the examiner, who is asked to review 
it.  The examiner should diagnose all 
left knee disabilities found to be 
present, and is requested to opine as 
to whether it is at least as likely as 
not that any left knee disability found 
to be present had its onset in, or is 
related to service, and in particular, 
the July 1992 left knee injury and 
subsequent in-service and post-service 
complaints and treatment.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

2.	If an examiner at the David Wade 
Correctional Center is unwilling or 
unable to perform the above 
examination, the AMC should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner.  
After his or her review, the examiner 
should opine as to whether it is at 
least as likely as not that the veteran 
has a left knee disability that is 
related to or had its onset during 
service, and in particular, to the July 
1992 in-service twisting injury.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

3.	Thereafter, the RO should adjudicate 
the veteran's reopened left knee claim 
on a de novo basis.  If the benefit 
sought on appeal is not granted, the 
AMC should issue an SSOC and provide 
the veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


